                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

REGINA ALICE ANN STUHR,

                    Plaintiff,                       JUDGMENT IN A CIVIL CASE
      v.
                                                        Case No. 18-cv-071-wmc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                    Defendant.


      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has been
rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered awarding plaintiff

Regina Alice Ann Stuhr attorney fees in the amount of $9,836.87 under the Equal Access

to Justice Act, 28 U.S.C. § 2412.




           s/ V.Olmo, Deputy Clerk                                10/09/2018
        Peter Oppeneer, Clerk of Court                               Date
